On March 12, 2014, the Defendant was sentenced for Count I: Criminal Distribution of Dangerous Drugs, a felony, in violation of Section 45-9-101, MCA, to the Montana Women’s Prison for Twenty (20) years with Ten (10) years suspended. Defendant shall receive credit for time served on this offense of 155 days; Court recommends Defendant be considered for the Elkhom Treatment Program and once she successfully completes that Program she can be considered for pre-release and the balance of her sentence be suspended; Court further orders that Defendant be placed on an alcohol and drug monitoring system for the first Six (6) months of her suspended sentence; and other terms and conditions given in the Judgment on March 12,2014.
On September 26,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented. The Hon. John W. Larson, sentencing *109judge in this case, was present and provided testimony.
DATED this 17th day of October, 2014.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or dearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 26th day of September, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.